ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
HighMark Construction Company, LLC            )      ASBCA No. 60606
                                              )
Under Contract No. W912QR-12-C-0047           )

APPEARANCES FOR THE APPELLANT:                       Michael H. Payne, Esq.
                                                     Michael A. Richard, Esq.
                                                     Jacqueline J. Ryan, Esq.
                                                      Cohen Seglias Pallas Greenhall
                                                       & Furman P.C.
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Tarrah M. Beavin, Esq.
                                                      Assistant District Counsel
                                                      U.S. Army Engineer District, Louisville

                                  ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 10 January 201 7


                                               ~# Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60606, Appeal ofHighMark
Construction Company, LLC, rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals